 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          CAROLYN H MALONE,                                  CASE NO. C19-868 MJP

11                                  Plaintiff,                 ORDER DENYING PLAINTIFF’S
                                                               MOTION RE: RETALIATION
12                  v.

13          SEATTLE POLICE DEPARTMENT,

14                                  Defendant.

15

16          The Court, having received and reviewed Plaintiff’s Motion Requiring Seattle Police

17   Department, et al., Defendants to Cease Retaliating Against Plaintiff for Filing Lawsuit (Dkt. No.

18   14) and Defendants’ Response to Plaintiff’s Motion re Retaliation (Dkt. No. 16), rules as

19   follows:

20          IT IS ORDERED that the motion is DENIED.

21          Plaintiff’s motion contains a lengthy list of allegations that Defendants have engaged in a

22   series of actions which Plaintiff contends are being done in retaliation for the filing of this

23   lawsuit (using “high-technological devices” to inflict pain on her, secretly entering her apartment

24


     ORDER DENYING PLAINTIFF’S MOTION RE: RETALIATION - 1
 1   and damaging possession, canceling a monthly check from Louisiana, and inciting homeless and

 2   mentally ill people to harass her). Dkt 14 at 2-3. Plaintiff’s motion contains neither an affidavit,

 3   declaration, nor evidence to support her claims, leaving the Court without a factual basis to

 4   conclude that Defendants are responsible for the conduct which Plaintiff alleges.

 5          In the absence of such proof, Plaintiff is not entitled to the relief she requests, therefore

 6   her motion will be DENIED.

 7

 8          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 9          Dated September 13, 2019.



                                            A
10

11
                                            Marsha J. Pechman
12
                                            United States Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING PLAINTIFF’S MOTION RE: RETALIATION - 2
